[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 05-14354                   JULY 11, 2006
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                 CLERK
                         ________________________

                     D. C. Docket No. 05-00017-CR-3-RV

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                    versus

MICHAEL REESE COFFMAN,

                                                       Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                                (July 11, 2006)

Before ANDERSON, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Michael Reese Coffman appeals his conviction and life sentence for
conspiracy to distribute and possession with intent to distribute 500 grams or more

of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), and

846. On appeal, Coffman first argues that there was insufficient evidence to

convict him because the government failed to prove that he was involved in an

ongoing conspiracy to possess with intent to distribute 500 grams or more of

methamphetamine. Coffman also argues that the district court erred when it gave

him a two-point enhancement for obstruction of justice under U.S.S.G. § 3C1.1.

                                          I.

      We review de novo the sufficiency of evidence to support convictions,

resolving all reasonable inferences in favor of the jury’s verdict. United States v.

Diaz-Boyzo, 432 F.3d 1264, 1269 (11th Cir. 2005). “The evidence is sufficient so

long as a reasonable trier of fact, choosing among reasonable interpretations of the

evidence, could find guilt beyond a reasonable doubt.” Id. We review a district

court’s denial of a motion for judgment of acquittal de novo, viewing the facts and

drawing all inferences in the light most favorable to the government. United

States v. Descent, 292 F.3d 703, 706 (11th Cir. 2002).

      “[C]redibility determinations are the exclusive province of the jury.” United

States v. Calderon, 127 F.3d 1314, 1325 (11th Cir. 1997). “For testimony of a

government witness to be incredible as a matter of law, it must be ‘unbelievable on



                                          2
its face.’” Id. (quoting United States v. Rivera, 775 F.2d 1559, 1561 (11th Cir.

1985)). Furthermore, we have concluded that a “jury, hearing the defendant’s

words and seeing his demeanor, [is] entitled to disbelieve his testimony and, in

fact, to believe the opposite of what he said.” United States v. Peters, 403 F.3d

1263, 1270 (11th Cir. 2005) (citation omitted).

      In this case, there was sufficient evidence to justify the jury’s finding that

Coffman was guilty of conspiracy to possess with intent to distribute more than

500 grams of methamphetamine. “To sustain a conviction for conspiracy to

possess [a controlled substance] with intent to distribute, the government must

prove beyond a reasonable doubt that (1) an illegal agreement existed; (2) the

defendant knew of it; and (3) the defendant, with knowledge, voluntarily joined it.”

United States v. Hernandez, 433 F.3d 1328, 1333 (11th Cir. 2005). “Participation

in a conspiracy can be inferred from ‘a development and collocation of

circumstances.’” Id. (quoting United States v. McDowell, 250, F.3d 1354, 1365

(11th Cir. 2001)). “Although mere presence at the scene of a crime is insufficient

to support a conspiracy conviction, presence nonetheless is a probative factor

which the jury may consider in determining whether a defendant was a knowing

and intentional participant in a criminal scheme.” Id.

      The government asserted that a conspiracy existed between Coffman, Karen



                                           3
Lowery, and Julia Franklin to possess 500 grams of methamphetamine with intent

to distribute. Coffman’s co-conspirators both testified to his involvement in the

scheme. Julia Franklin testified that she, Lowery, and Coffman made an agreement

that she, Franklin, would buy methamphetamine from Lowery and Coffman

because they had a cheaper source. Franklin further testified that she openly dealt

with Lowery in front of Coffman because she considered him part of the

conspiracy. Karen Lowery, the other co-conspirator, testified that Coffman lived

with her on-and-off during the time-frame of the conspiracy. She testified that

Coffman brought Robert Smith to their trailer for the purpose of arranging a deal to

get methamphetamine at a better price. She further testified that Coffman carried

the money (pooled by Lowery and Julia Franklin) on 12 trips to Atlanta with

Robert Smith to purchase methamphetamine. Lowery stated that she paid Coffman

with methamphetamine for making the trips to Atlanta. Franklin accompanied

Coffman and Smith on one of their trips to Atlanta and she testified that she saw

Coffman and Smith get a phone call, leave the motel, and then return with

methamphetamine.

      Christopher Cade, the government informant, testified that when he

purchased one ounce of methamphetamine, he gave the money to Lowery and

Coffman handed him the methamphetamine. Joshua Mauldin, another government



                                          4
witness, testified that he witnessed Coffman’s purchase of methamphetamine in

Atlanta.

      Coffman argues that these witnesses are not credible because they were

motivated to testify by the hope of receiving favorable treatment in their own

criminal cases. In addition, Coffman claims that Cade and Mauldin were housed in

the same cell unit at the jail and traveled to court together. Therefore, Coffman

argues, we can presume that Cade and Mauldin shared information about Coffman

despite their denials. Coffman made these same arguments at trial but the jury still

convicted. The jury knew that the witnesses were felons, and that they were

cooperating with the government. Nonetheless, the jury made its credibility

determinations and decided that there was sufficient evidence to convict Coffman.

This Court has held that a defendant’s conviction is not subject to reversal, even

though it relies on the testimony of “an array of scoundrels, liars and brigands,”

unless that testimony is “unbelievable on its face” – i.e., if the testimony is about

facts that the witness “physically could not have possibly observed or events that

could not possibly have occurred under the laws of nature.” United States v.

Calderon, 127 F.3d 1314, 1324 (11th Cir. 1997).

       We conclude that the testimony at trial provided sufficient evidence to

support Coffman’s conviction for conspiracy to distribute methamphetamine



                                           5
because it established that: (1) an illegal agreement existed; (2) Coffman knew

about it; and (3) he knowingly and voluntarily joined it. Credibility determinations

are solely within the jury’s province, and the jury chose to believe other witnesses

instead of Coffman’s own testimony. Therefore, the district court did not err when

it denied Coffman’s motion for judgment of acquittal.

                                          II.

      Coffman asserts that the trial judge erred in giving him a two-point

Sentencing Guidelines enhancement for obstruction of justice. However, Coffman

also acknowledges that the issue may be moot, or harmless error, because

Coffman’s two prior felony drug convictions required a mandatory sentence of life

imprisonment.

      Federal law requires that a person who is convicted of violating § 841

involving 50 grams or more of methamphetamine shall receive a minimum

sentence of ten years. 21 U.S.C. § 841(b)(1)(A)(viii). However, if a person

violates this statute after two or more prior convictions for a felony drug offense,

there is a minimum mandatory sentence of life imprisonment without release. Id.

Coffman’s previous drug convictions compelled the life sentence and, therefore,

the Guidelines calculation did not affect Coffman’s sentence.

      This Circuit has concluded that, when a district court correctly imposes the



                                           6
statutory mandatory minimum sentence for an offense, any error in the Guidelines

calculations is harmless, and a defendant’s claim that his sentence is

unconstitutional in light of Booker lacks merit. United States v. Raad, 406 F.3d

1322, 1323 n.1 (11th Cir. 2005). Thus, we find no reversible error. We conclude

that the district court had no choice but to sentence Coffman to life imprisonment,

pursuant to the statutory requirements of 21 U.S.C. § 841(b)(1)(A)(viii).

Accordingly, we affirm Coffman’s conviction and sentence.

      AFFIRMED.1




      1
          Appellant’s request for oral argument is denied.

                                                 7